13-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter  must be shown or the feature(s) canceled from the claim(s): 
“a variable fill mechanism coupled to the opening” as claimed. The manner of  coupling of the opening and the variable fill mechanism is not clearly shown in the drawings. 
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following reason: 
Claim 1 recites “the secondary unit including an opening configured to receive a prefilled cartridge containing a liquid drug”, and then recites “the secondary unit…is configured to: receive a prefilled cartridge containing a liquid drug”.  
The second instance of “a prefilled cartridge containing a liquid drug” is suggested to be amended to “the prefilled cartridge containing the liquid drug” to correct an antecedent basis error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitation is indefinite:
“the secondary unit including an opening configured to receive a prefilled cartridge containing a liquid drug and a variable fill mechanism coupled to the opening”.
It is not clear whether “the opening” itself is “configured to receive… a variable fill mechanism coupled to the opening” or whether “the secondary unit [includes] … a variable fill mechanism coupled to the opening”.
For the purpose of examination, the limitation will be interpreted to mean “the secondary unit including an opening configured to receive a prefilled cartridge containing a liquid drug, and the secondary unit further including a variable fill mechanism coupled to the opening.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 20080119790 A1, hereinafter “Hawkins”) in view of Lanigan et al. (US 20150157537 A1, hereinafter “Lanigan”), further in view of Miller et al (U.S. Pat. 7,785,297 B1, hereinafter “Miller”).
Regarding claim 1, Hawkins teaches (see FIG. 1):
A system (see FIG. 1, system: 100; see also FIG. 4, system: 300, respectively), comprising: an on-body pump device (see FIG. 1, infusion device: 110; see also FIG. 2, infusion device: 210) comprising a reservoir (see FIG. 1, reservoir: 112), a pump mechanism (see FIG. 1, pump 114) and a fluid pathway (see FIG. 1, first conduit: 136; see also FIG. 4, first conduit: 336), wherein the reservoir (112) is configured to hold fluid (see p. [0004]); and 
a secondary unit (see FIG. 1, filler: 130: see also FIG. 5, filler: 330) removably coupled to the on-body pump device (110, 210) (see p. [0004]), the secondary unit including an opening (332) configured to receive a prefilled cartridge (see FIG. 1, vial 132) containing a liquid drug,
wherein the secondary unit (130, 330), while coupled to the on-body pump device (110, 210) (see p. [0006]), is configured to: receive a [the] prefilled cartridge (see FIG. 1, vial: 132) containing a [the] liquid drug (“The filler 130 is adapted to receive a vial 132 of the liquid [medicament] 133,” see p. [0029]); expel the liquid drug from the prefilled cartridge (132), and deliver the liquid drug to the reservoir (112) of the on-body pump device (110, 210) via the fluid pathway (136, 336) (“A first conduit 136 provides fluid communication from the vial 132, through a filling port septum 126, and into the reservoir 112,” see p. [0029]).
However, Hawkins does not explicitly disclose: the secondary unit, while coupled to the on-body pump device that is attached to skin of a user […].  Lanigan, in a similar field of endeavor, teaches a system (i.e., a fluid delivery system, see p. [0038], infusion pump assembly: 800, see FIG. 32) comprising an on-body pump device (see FIG. 48, disposable housing assembly: 804) comprising a reservoir (reservoir: 908, not shown) and a fluid pathway (i.e., via septum of disposable housing assembly 804; see p. [0552] discussing fluid pathway from vial to reservoir 908), wherein the reservoir (908) is configured to hold fluid (see p. [0531] discussing reservoir 908 can receive an infusible fluid, e.g., insulin); and 
a secondary unit (see FIG. 66, vial fill adapter: 1100) removably coupled to the on-body pump device (804) (“vial fill adapter 1100 may be releasably engaged with disposable housing assembly 804,” see p. [0548]), wherein the secondary unit (1100), while coupled to the on-body pump device (804) that is attached to skin of a user (“infusion pump assembly 100 may be worn on the skin of a user with the use of adhesive patch 144,” see p. [0314]; see also p. [0516] discussing infusion pump assembly 800 is similar to infusion pump assembly 100; see also p. [0552] -- vial fill adapter 1100 must necessarily be engaged with disposable housing assembly 804 in order for double ended needle assembly 1118 to provide a fluid pathway from vial to reservoir 908), is configured to: receive (see FIG. 71, via filling aid assembly 1116) a prefilled cartridge containing a liquid drug (i.e., a vial, not shown; see p. [0552]); expel (see FIG. 71, via double ended needle assembly: 1118) the liquid drug from the prefilled cartridge (i.e., a vial, not shown; see p. [0552]), and deliver (see FIG. 71, via double ended needle assembly 1118’s second needle end: 1122) the liquid drug to the reservoir (908) of the on-body pump device (804) via the fluid pathway (see p. [0552] discussing flow of liquid drug from vial to reservoir 908 via septum of disposable housing assembly 804).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hawkins to incorporate the teachings of Lanigan by allowing the secondary unit of Hawkins to receive a prefilled cartridge containing a liquid drug, expel the liquid drug from the prefilled cartridge, and deliver the liquid drug to the reservoir of the on-body pump device via the fluid pathway while coupled to the on-body pump device that is already attached to the skin of a user.  This modification could be achieved by reorienting the secondary unit taught by Hawkins so that it may access the fill septum of the on-body pump device taught by Hawkins when the on-body pump device is already adhered to the skin of the patient.  This configuration would be beneficial because it would prevent interruptions of medicament delivery to the patient when the reservoir of the on-body pump device needs to be refilled via the secondary unit (see Lanigan p. [0304] discussing reservoir may be configured to be filled a plurality of times—as fluid level reaches a low point, user is alerted to refill the reservoir by establishing a fluid pathway between a filling device and a septum sealing the reservoir; see also FIG. 5A).
Further regarding claim 1, Hawkins, in view of Lanigan, does not appear to disclose: the secondary unit including a variable fill mechanism coupled to the opening, the variable fill mechanism including: a visual indicator movable along a volume scale shown on a visual amount indicator component; and a gear operable to move the visual indicator to a desired volume of the liquid drug relative to the visual amount indicator component.
Miller discloses a unit including a variable fill mechanism (interpreted to mean a mechanism for variably filling a reservoir) including a visual indicator (34; see FIG. 7), movable along a volume scale (33; see FIG. 7) shown on a visual amount indicator component (31; see FIG. 7); and 
a gear (47; FIG. 8) operable to move the visual indicator to a desired volume of the liquid drug relative to the visual amount indicator component (see col. 3, lines 27-38 and col. 13, lines 19-24; visual indicator 34 aligns with numerals 33 referred to as “scale markings” which indicates the number of dose units being delivered from a cartridge).
A skilled artisan would have found it obvious at the time of the invention to modify the secondary unit to include a variable fill mechanism as taught in Miller, in order to provide adjustable dose sizes of fluid from the prefilled cartridge (see Miller at col. 10, line 49 to col. 11, line 15). 
Regarding claim 2, Hawkins teaches:
The system (300) of claim 1, wherein the on-body pump device (210) further comprises a needle (see FIG. 9, cannula: 224 and needle: 225) and a needle insertion mechanism (see FIG. 10, cannula driver: 360), wherein: the needle (224, 225) is coupled to the fluid pathway (336), (see FIG. 1 for schematic diagram; cannula/needle assembly 124 is coupled to first conduit 136 via filling port septum 126 and reservoir 112), and the needle insertion mechanism (360) is operable to insert the needle (224, 225) into the skin of a user to enable delivery of the liquid drug (see p. [0039]).
Regarding claim 3, Hawkins teaches (see FIG. 4):
The system (300) of claim 2, further comprising: a first interlock (interlock: 340) operable to prevent operation of the needle insertion mechanism (360) until the reservoir (112) is filled with a desired volume of the liquid drug (see p. [0034]).
Regarding claim 5, Hawkins teaches (see FIG. 5):
The system (300) of claim 1, wherein the secondary unit (330) further comprises: an opening (cavity: 332) configured to receive the prefilled cartridge (132) (see p. [0033]), the opening (332) having: a cartridge stop (stop: 337) configured to contact a movable plunger (sealing membrane: 137) of the prefilled cartridge (132), and a fill needle (end of first conduit: 347) configured to pierce the movable plunger (137) of the prefilled cartridge (132) (see p. [0035]).
The Examiner is interpreting the sealing membrane (137) of the vial (132) to be         movable because the sealing membrane is connected to the vial, as shown in FIG. 5, and the vial, along with the sealing membrane, are advanced together into cavity (332) to be pierced by the end (347) of the first conduit (336), see p. [0035].
Regarding claim 6, Hawkins teaches:
The system (300) of claim 1, wherein the on-body pump device (210) further comprises: an introducing needle device (see FIG. 8, cannula/needle assembly: 324) operable to insert a needle (224, 225) coupled to the reservoir (112) (see FIG. 1 for schematic diagram; cannula/needle assembly 124 is coupled to first conduit 136 via filling port septum 126 and reservoir 112) into skin of a user (see p. [0039]).
Regarding claim 20, Hawkins teaches:
The system (300) of claim 1, wherein the secondary unit (330) further comprises:
a needle insertion mechanism (see FIG. 10, cannula driver: 360) configured to actuate an introducing needle (see FIG. 9, cannula/needle assembly: 324) of the on-body pump device (210) (see p. [0038-0039]).

Claims 14, 15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 20080119790 A1) in view of Lanigan et al. (US 20150157537 A1).
Regarding claim 14, Hawkins teaches:
A secondary unit (see FIG. 5, filler device: 330), comprising: an opening (see FIG. 5, cavity: 332) configured to receive a prefilled cartridge (see FIG. 5, vial: 132) containing a liquid drug (see p. [0033]), wherein a fill needle (see FIG. 5, end of first conduit: 347) and a cartridge stop (see FIG. 5, stop: 337) are within the opening (332) (see FIG. 5); and a needle insertion mechanism (see FIG. 6, cannula driver: 360) configured to actuate an introducing needle (see FIG. 8, cannula/needle assembly: 324) of an on-body pump device (see FIG. 8, infusion device: 210) (see p. [0039]), wherein the fill needle (347) is configured to pierce a septum (see FIG. 2, filling port septum: 226) of the on-body pump device (210) to deliver the liquid drug to the on-body pump device (210) (see p. [0033]).
	However, Hawkins does not explicitly disclose: wherein the fill needle is configured to pierce a septum of the on-body pump device to deliver the liquid drug to the on-body pump device while the on-body pump device is attached to skin of a user.  Lanigan, in a similar field of endeavor, teaches a system (i.e., a fluid delivery system, see p. [0038], infusion pump assembly: 800, see FIG. 32) including an on-body pump device (see FIG. 68, disposable housing assembly: 804) and a secondary unit (see FIG. 71, vial fill adapter: 1100) comprising a fill needle (see FIG. 71, double ended needle assembly: 1118), wherein the fill needle (1118) is configured to pierce a septum of the on-body pump device (804) to deliver the liquid drug to the on-body pump device (804) while the on-body pump device (804) is attached to skin of a user (“infusion pump assembly 100 may be worn on the skin of a user with the use of adhesive patch 144,” see p. [0314]; see also p. [0516] discussing infusion pump assembly 800 is similar to infusion pump assembly 100; see also p. [0552] -- vial fill adapter 1100 must necessarily be engaged with disposable housing assembly 804 in order for double ended needle assembly 1118 to provide a fluid pathway from vial to reservoir 908).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hawkins by incorporating the teachings of Lanigan by reorienting the secondary unit taught by Hawkins so that it may access the fill septum of the on-body pump device taught by Hawkins when the on-body pump device is already adhered to the skin of the patient, as taught by Lanigan.  This configuration would be beneficial because it would prevent interruptions of medicament delivery to the patient when the reservoir of the on-body pump device needs to be refilled via the secondary unit (see Lanigan p. [0304] discussing reservoir may be configured to be filled a plurality of times—as fluid level reaches a low point, user is alerted to refill the reservoir by establishing a fluid pathway between a filling device and a septum sealing the reservoir; see also FIG. 5A).
Further regarding claim 1, Hawkins discloses a variable fill mechanism (in the form of a needle 338, a variable fill rod 344 and a mechanism 341; see FIG. 5) coupled to the opening (332) and operable to extract a volume of the liquid drug from a prefilled cartridge (132; FIG. 5) inserted into the opening (332), wherein the volume is variable based on a volume setting mechanism (341; see p. [0037] disclosing that “The quantity of liquid medicant filled depends upon the length of travel of the arm 341…”), and wherein the variable fill mechanism includes:
a needle (338; FIG. 5) operable to extract a volume of liquid drug from the prefilled cartridge when received in the opening; and
a variable fill rod (344; see FIG. 5) operable to move as the prefilled cartridge is inserted farther into the opening (see p. [0036] disclosing that as the vial moves downward and engages a follower 342, latch 344 is moved clear of arm 341).
Regarding claim 15, Hawkins teaches (see FIG. 8):
The secondary unit (330) of claim 14, wherein the needle insertion mechanism (360) comprises: an insertion mechanism button (actuator button: 370) at a surface of the secondary unit (330), wherein the insertion mechanism button (370) is operable to actuate the introducing needle (324) (see p. [0040]); an insertion spring (spring: 362) responsive to actuation of the insertion mechanism button (370) (“The spring 362 may be released by the concurrent depression of a pair of aligned actuator buttons on opposite sides of the driver 360. One such actuator button 370,” see p. [0040]); and a member (follower: 364) coupled to the insertion spring (362), wherein the member (364) is configured to interact with an insertion mechanism septum (port septum: 228) of the on-body pump device (210) (see p. [0040-0041]).
Regarding claim 18, Hawkins teaches:
The secondary unit (330) of claim 14, further comprising: a release button (see FIG. 8, actuator button: 370) that enables the secondary unit (330) to be removed from the on-body pump device (210).
Using the broadest reasonable interpretation of the functional language of the claim, the Examiner notes that the actuator button (370) of Hawkins does, in fact, enable the secondary unit (330) to be removed from the on-body pump device (210), albeit over a series of steps.  Hawkins teaches that the depression of actuator button (370) releases first spring (362) to drive the cannula/needle assembly (324) beneath the patient’s skin (140), thereby also triggering the release of second spring (366) to withdraw the needle (225) from the cannula (224), leaving only cannula (224) left in its deployed position beneath the patient’s skin (140), wherein the service device (300) may then, in a next step, be removed from the infusion device (210) (see p. [0040-0043] and FIG. 9-11).
Regarding claim 19, Hawkins teaches:
The secondary unit (330) of claim 14, further comprising:
a settings dial (see FIG. 7, arm: 341) configured to set or adjust an amount of the liquid drug for delivery into the on-body pump device (210) (“The quantity of liquid [medicament] filled depends upon the length of travel of the arm 341 and hence the amount of air pumped into the vial 132 by the pump 335” see p. [0037]).
Absent a definition for the term “dial” in the disclosure, the Examiner is interpreting “dial” to mean, “a device that may be operated to make electrical connections or to regulate the operation of a machine,” as defined by Merriam-Webster dictionary.  Therefore, the arm (341) disclosed by Hawkins suffices to be referred to as a “settings dial”, since it is a device that may be operated to regulate the operation of a machine, see Hawkins p. [0037].
Regarding claim 21, Hawkins teaches:
The secondary unit of claim 14, wherein the needle insertion mechanism further comprises: a spring (362), and the needle insertion mechanism is further configured to use the spring when actuating the introducing needle of the on-body pump device (see p. [0040-0041] and claim 15, above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 20080119790 A1) in view of Lanigan et al. (US 20150157537 A1), further in view of Miller et al (U.S. Pat. 7,785,297 B1, as applied to claim 1 above, and further in view of Lambert (US 20180008767 A1, hereinafter “Lambert”) and Pananen et al. (US 20170340811 A1, hereinafter “Pananen”).
Regarding claim 4, the combined device of Hawkins, Lanigan and Miller teaches the claimed invention substantially as claimed, as set forth above in claim 1.  However, Hawkins in view of Lanigan and Miller does not explicitly disclose that the secondary unit further comprises: a first dial operable to select a basal rate for delivery of a basal dosage of the liquid drug; and a second dial operable to select a bolus increment for delivery of a bolus dosage of the liquid drug.
Lambert, in a similar field of endeavor, teaches a device for controlling the rate of infusion of fluids during infusion therapy (see Abstract), comprising a flow regulator dial (see FIG. 1, variable flow control device: 100) that is operable to select a flow rate for delivery of a liquid drug (see p. [0061]).  Lambert teaches the design of the flow control device “optimizes flow rate and functionality, safety, and ergonomics in applications such as those that can be used with non-electric pumps,” see p. [0017].
Pananen, in the same field of endeavor, teaches a mechanical injection pump that overcomes disadvantages of prior diabetes injection devices by providing two reservoirs for containing more than one type of medicament, i.e. bolus and basal insulin, that can be delivered to the patient multiple times throughout the day, if needed.  Prior devices, like insulin pens, typically require the use of two different insulin types for bolus and basal therapy, see p. [0003-0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Hawkins, Lanigan and Miller to incorporate the teachings of Lambert by including a flow regulator dial operable to select a flow rate for delivery of a liquid drug on the secondary unit of the on-body pump device, for the purpose of optimizing the flow rate, functionality, safety, and ergonomics of the fluid infusion system (see Lambert, p. [0017]).  Additionally, it would have been obvious to one of ordinary skill in the art to have modified the combined device of Hawkins, Lanigan, Miller and Lambert to further incorporate the teachings of Pananen by: combining a second prefilled cartridge and a second reservoir to the secondary unit taught by Hawkins, using methods known in the art, so that one prefilled cartridge can contain basal insulin while the other contains bolus insulin; and by duplicating the dial (Lambert, variable flow control device: 100) in order to have a first dial operable to select a basal rate for delivery of a basal dosage of the liquid drug and a second dial operable to select a bolus increment for delivery of a bolus dosage of the liquid drug, for the purpose of providing more than one type of medicament to the patient multiple times throughout a day, if needed (Pananen, p. [0003-0008]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 20080119790 A1) in view of Lanigan et al. (US 20150157537 A1), further in view of Miller et al (U.S. Pat. 7,785,297 B1,) as applied to claim 1 above, and further in view of Pananen et al. (US 20170340811 A1).
Regarding claims 7-8, the combined device of Hawkins, Lanigan and Miller teaches the claimed invention substantially as claimed, as set forth above in claim 1.  Hawkins teaches a secondary unit (330) that further comprises: a first opening (332) configured to receive a first prefilled cartridge (132), wherein the first opening (332) includes a first fill needle (347).  Hawkins further teaches a first reservoir compartment (112) that is fluidly coupled to the first fill needle (347) within the first opening (332), see claims 5 and 6 above.  However, neither Hawkins, nor Hawkins in view of Lanigan, explicitly disclose: a second opening configured to receive a second prefilled cartridge, wherein the second opening includes a second fill needle, nor does Hawkins explicitly disclose: a second reservoir compartment fluidly coupled to the second fill needle within the second opening.
Pananen, in the same field of endeavor, teaches a mechanical injection pump that overcomes disadvantages of prior diabetes injection devices by providing two reservoirs for containing more than one type of medicament, i.e. bolus and basal insulin, that can be delivered to the patient multiple times throughout the day, if needed.  Prior devices, like insulin pens, typically require the use of two different insulin types for bolus and basal therapy, see [p.0003-0008].  Pananen’s mechanical injection pump comprises: a first opening (see FIG. 2B, first reservoir space, member 250) configured to receive a first prefilled cartridge (see FIG. 2B, first fluid reservoir, member 229); and a second opening (see FIG. 2B, second reservoir space, member 260) configured to receive a second prefilled cartridge (see FIG. 2B, second fluid reservoir, member 239), see [p.0033].  Pananen further teaches that the first opening (250) includes a first fill needle (see FIG. 2B, hollow needle, member 258) (“The first fluid supply path [221] can include a hollow needle 258 projecting into the first reservoir space 250,” see [p.0034]) that is fluidly coupled to a first reservoir compartment (see FIG. 2B, first fluid chamber, member 222) (“…the hollow needle 258 [is] operable to pierce the septum 254 [of first fluid reservoir 229] and establish fluid communication between the first fluid reservoir 229 and the first fluid chamber 222 when the first fluid reservoir 229 is inserted in the first reservoir space 250,” see [p.0034]).  Moreover, Pananen teaches the second prefilled cartridge (239) can be arranged similarly to the first prefilled cartridge (229), see [p.0034], so that the second opening (260) that includes a second fill needle (see FIG. 2B, hollow needle, member 258) is fluidly coupled to a second reservoir compartment (see FIG. 2B, first fluid chamber, member 232).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Hawkins, Lanigan and Miller to incorporate the teachings of Pananen in order to combine a known element (a second opening, taught by Pananen, the second opening configured to receive a second prefilled cartridge, and wherein the second opening includes a second fill needle that is fluidly coupled to a second reservoir compartment within the on-body pump device), with the secondary unit taught by Hawkins using known methods, since it has been held that the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. MPEP § 2143, subsection I.A.  Additionally, Pananen teaches utilizing an insulin pump to continuously deliver both basal and bolus insulin types is advantageous, instead of multiple daily injections utilizing injection pens that hold each type of insulin separately, which can lead the user to suffer adverse effects, such as bruising at the injection site (see Pananen, p. [0006]).

Allowable Subject Matter
Claims 9, 10, 11, 13 are allowed and claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the subject matter of this claim could either not be found or was not suggested in the prior art of record.  The prior art of record does not teach or otherwise render obvious at the effective filing date of the invention the feature of: “the flow regulator valve further comprises: a gear system configured to independently set a first flow rate of the first fluid from the first pump mechanism relative to a second flow rate of the second fluid from the second pump mechanism,” as recited in claim 9, in combination with the other elements recited in claim 9.
The closest relevant prior art references for claim 9 are Pananen et al. (US 20170340811 A1) and Du Bois (US 2911008 A), which teach the claimed invention substantially as claimed, as set forth above in independent claim 9.  However, neither Pananen nor Du Bois teach the features discussed above as recited in dependent claim 12, and it would not have been obvious to modify Pananen and Du Bois further to reach the claimed invention because the feature of a “gear system” for accomplishing the claimed limitations could not be found elsewhere.
Claims 10, 11 and 13 are allowed because they depend from claim 9.
The subject matter of claim 17 submitted on May 25th, 2021 could either not be found or was not suggested in the prior art of record.  With respect to claim 17, the prior art of record does not teach or otherwise render obvious at the effective filing date of the invention the feature, in combination with claim 14, of: “the variable fill mechanism further comprises: a visual indicator movable along a volume scale shown on a visual amount indicator component; a gear operable to move the visual indicator to a desired volume of the liquid drug relative to the visual amount indicator component; a travel pin operable to engage the plunger and move as the prefilled cartridge is inserted in the opening, the travel pin configured to travel until intersecting with a travel stop having an inclined plane; an indicator rod configured to show an amount of the desired volume of the liquid drug on the visual amount indicator component that has been output from the prefilled cartridge, wherein the indicator rod is contacted by the travel pin which pushes the indicator rod in a path indicating the amount of the desired volume; and a spring-loaded component operable to prevent the indicator rod from returning to a prior position,” as recited in claim 17, in combination with the other elements recited in claims 14 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed in the Remarks on 08/15/2022 are believed to be relevant to the most recently filed claims; accordingly, the Remarks have been fully considered and addressed below.
Claims 1-3, 5, 6, 20 and all claims depending therefrom are rejected under 35 U.S.C. 103 for the reasons discussed above. Applicant argued that claim 1 included features not disclosed or suggested by the combination of Hawkins and Lanigan (Remarks, pg. 9), but the specific features that were incorporated into (now amended) claim 1 do not render claim 1 unobvious over the prior art of record.
Claims 14, 15, 18, 19 and 21 are rejected for the reasons discussed above. Applicant argued that claim 17 included features not disclosed or suggested by the combination of Hawkins and Lanigan (Remarks, pg. 10), but the specific features that were incorporated into (now amended) claim 14 do not render claim 14 unobvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
10/11/2022